ORIGINAL                                               07/12/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 20-0471



                                         DA 20-0471
                                                                       FILED
STATE OF MONTANA,                                                       JUL 1 2 2022
                                                                     Bovvt,r1
              Plaintiff and Appellee,                              Clerk of Su,..“ erne Court
                                                                      State of montane


       v.                                                           ORDER

STEVEN LEE STRIKE, Sr.,

              Defendant and Appellant.


       Counsel for the Appellant Steven Lee Strike, Sr., filed a motion and brief asking to
be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Strike was granted time to file a response,
but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. Our examination of the record indicates that nonfrivolous issues may
exist on appeal. We direct counsel to review the complete record on appeal and to further
consider whether: defense counsel misstated the law during closing argument; the imposed
restitution constitutes an illegal sentence; the District Court's written judgment conforms
to its oral pronouncement; and counsel was ineffective in failing to raise meritorious
objections and in failing to advocate for his client.
       Therefore,
       IT IS ORDERED that counsel's motion to be allowed to withdraw is DENIED.
       IT IS FURTHER ORDERED that Appellant's opening brief shall be due within
thirty days of the date of this Order.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
Strike personally.
DATED this I   day ofJuly, 2022.




                                   Chief Justice




                                    cinfr(„,
                                   :#1
                                     --ceAfi
                                   A1 alLit,




                               2